 

Exhibit 10.1

 

OVERSEAS SHIPHOLDING GROUP, INC.

 

MANAGEMENT INCENTIVE COMPENSATION PLAN

 

PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT AGREEMENT

 

THIS AGREEMENT, made as of this [__]th day of [______], 2016 (the “Agreement”),
by and between Overseas Shipholding Group, Inc. (the “Company”), and [Name of
Officer] (the “Grantee”).

 

WHEREAS, the Company has adopted the Overseas Shipholding Group, Inc. Management
Incentive Compensation Plan (the “Plan”) to promote the interests of the Company
and its shareholders by providing the employees and consultants of the Company
with incentives and rewards to encourage them to continue in the service of the
Company and with a proprietary interest in pursuing the long-term growth,
profitability and financial success of the Company; and

 

WHEREAS, Section 7 of the Plan provides for the grant of Other Stock-Based
Awards, including restricted stock units or “RSUs”, to Participants in the Plan;
and

 

WHEREAS, the Company previously determined to grant performance-based RSUs to
certain officers and employees of the Company, but has as of the date hereof not
yet finalized or documented such grants.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1.     Grant of RSUs. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Grantee an award
of performance-based RSUs (collectively, the “RSUs”) in a number equal to a
target of [_x_] (the “Target RSUs”) and a maximum of [__1.5x__], with the actual
number of RSUs to be determined based upon achievement of performance criteria
as described in Sections 4(a) and 4(c) below. Each RSU represents the right to
receive one share of Common Stock subject to Section 4 below.

 

2.     Grant Date. The “Grant Date” of the RSUs hereby granted is [_____], 2016.

 

3.     Incorporation of the Plan. All terms, conditions and restrictions of the
Plan are incorporated herein and made part hereof as if stated herein. If there
is any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall govern. Unless otherwise indicated
herein, all capitalized terms used herein shall have the meanings given to such
terms in the Plan.

 

  1

 

 

4.     Vesting and Settlement.

 

(a)          The RSUs shall vest as set forth below, provided that the Grantee
remains continuously employed by the Company through December 31, 2018. Exhibit
A sets out in detail the Company’s performance metrics and targets for these
RSUs, which are as follows:

 

a.One-third (⅓) of the Target RSUs shall vest on December 31, 2018, subject to
OSG’s Three-Year Earnings Per Share (“EPS”) performance in the Three-Year EPS
Performance Period relative to a 2.5% compounded annual growth rate (the “EPS
Target”), and as certified by the Committee and subject to increase or decrease
as set forth in Section 4(c).

 

b.One-third (⅓) of the Target RSUs shall vest on December 31, 2018, subject to
OSG’s Return On Invested Capital (“ROIC”) performance in a Three-Year ROIC
Performance Period relative to a 9% rate (the “ROIC Target”), and as certified
by the Committee on and subject to increase or decrease as set forth in Section
4(c).

 

c.One-third (⅓) of the 2016 performance-based RSUs will be subject to OSG’s
Three-Year Total Shareholder Return (“TSR”) performance relative to that of a
Performance Peer Group over a Three-Year TSR Performance Period, and as
certified by the Committee and subject to increase or decrease as set forth in
Section 4(c).

 

(b)          Settlement of the vested RSUs may be in either shares of Common
Stock or cash, as determined by the Committee in its discretion, and shall occur
as soon as practicable following the Committee’s certification of the
achievement of the applicable performance measures and targets and in any event
no later than March 15, 2019 (such date, the “Settlement Date”). Each tranche of
RSUs vests separately according to its performance metric.

 

(c)          The number of Target RSUs shall be subject to an increase or
decrease depending on performance against the applicable performance measures
and targets using the performance factor percentage set forth in Exhibit A.



 

5.     Rights as Shareholder. If the RSUs are settled in shares of Common Stock,
upon and following the Settlement Date and the entry of such settlement on the
books of the Company or its transfer agents or registrars, the Grantee shall be
the record owner of the shares of Common Stock and shall be entitled to all of
the rights of a shareholder of the Company including the right to vote such
shares of Common Stock and receive all dividends or other distributions paid
with respect to such shares of Common Stock

 

6.     Forfeiture. RSUs which have not become vested as of the date the
Grantee’s Employment terminates shall immediately be forfeited on such date, and
the Grantee shall have no further rights with respect thereto.

 

7.     Restrictions. Subject to any exceptions set forth in this Agreement or
the Plan, until such time as the RSUs are settled in accordance with Section 4,
the RSUs or the rights represented thereby may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of. No purported sale,
assignment, transfer, pledge, hypothecation or other disposal of the RSUs, or
the rights represented thereby, whether voluntary or involuntary, by operation
of law or otherwise will vest in the assignee or transferee any interest or
right herein whatsoever, but immediately upon such purported sale, assignment,
transfer, pledge, hypothecation or other disposal of the RSUs will be forfeited
by the Grantee and all of the Grantee’s rights to such RSUs shall immediately
terminate without any payment or consideration from the Company.

 

8.     Restrictive Covenants. Unless otherwise determined by the Committee in
its sole discretion, by accepting the RSUs, the Grantee acknowledges that the
Grantee is bound by the following restrictive covenants (the “Restrictive
Covenants”):

 

  2

 

 

(a)          Except to the extent (1) expressly authorized in writing by the
Company or (2) required by law or any legal process, the Grantee shall not at
any time during the Grantee’s Employment with the Company or any of its
Affiliates or following the date the Grantee’s Employment terminates use,
disseminate, disclose or divulge to any person or to any firm, corporation,
association or other business entity, Confidential Information (as defined in
Section 20 herein) or proprietary Trade Secrets (as defined in Section 20
herein) of the Company or any of its Affiliates;

 

(b)          The Grantee shall not at any time during the Grantee’s Employment
with the Company or any of its Affiliates or following the date the Grantee’s
Employment terminates make any derogatory, disparaging or negative statements,
orally, written or otherwise, against the Company or any of its Affiliates or
any of their respective directors, officers and employees;

 

(c)          During the Non-Compete Period (as defined in Section 20 herein),
the Grantee shall not (i) become employed in any capacity by, or become an
officer, employee, director, agent, consultant, shareholder or partner of, or
perform any services for, or otherwise hold an interest (other than the
ownership of less than 5% of the stock or other equity interests of a publicly
traded firm or corporation) in, any Competitor (as defined in Section 20 herein)
of the Company or any of its Affiliates or (ii) directly or indirectly, on his
or her own behalf or on behalf of any other person or entity, including any
Competitor of the Company or any of its Affiliates, engage in any business
transaction or relationship or perform any services in any material way
competitive with the Company or any of its Affiliates with or for a client or
prospective client of the Company or any of its Affiliates, provided that if the
terms of any effective written individual contract entered into between the
Company and the Grantee shall provide for different terms in respect of
non-competition, such contract shall govern Grantee’s permitted activities
during the Restricted Period (or such other period as may be set forth in such
contract) rather than this Section 8(c);

 

(d)          During the Non-Solicit Period, the Grantee shall not directly or
indirectly, on his or her own behalf or on behalf of any other person or entity,
(i) solicit or hire, attempt to solicit or hire, or assist any other person in
soliciting or hiring any employee, agent or contractor of the Company or any of
its Affiliates or induce any employee, agent or contractor of the Company or any
of its Affiliates to terminate his or her or her Employment or cease doing
business with the Company or any of its Affiliates for any reason whatsoever or
(ii) interfere with any business relationship between the Company or any of its
Affiliates and any client or prospective client of the Company or any of its
Affiliates or induce any client or prospective client to discontinue any
business relationship with the Company or any of its Affiliates or to refrain
from entering into a business relationship or transaction with the Company or
any of its Affiliates, provided that if the terms of any effective written
individual contract entered into between the Company and the Grantee shall
provide for different terms in respect of non-solicitation or non-competition,
such contract shall govern Grantee’s permitted activities during the Restricted
Period (or such other period as may be set forth in such contract) rather than
this Section 8(d).

 

The Restrictive Covenants are in addition to and do not supersede any rights the
Company or any of its Affiliates may have in law or at equity or under any other
agreement.

 

By accepting the RSUs, the Grantee shall further agree that it is impossible to
measure in money the damages which will accrue to the Company or any of its
Affiliates in the event the Grantee breaches the Restrictive Covenants.
Therefore, if the Company or any of its Affiliates shall institute any action or
proceeding to enforce the provisions hereof, the Grantee shall agree to waive
the claim or defense that the Company or any of its Affiliates has an adequate
remedy at law and the Grantee shall agree not to assert in any such action or
proceeding the claim or defense that the Company or any of its Affiliates has an
adequate remedy at law.

 

If at any time the Committee reasonably believes that the Grantee has breached
any of the Restrictive Covenants described in Sections 8(a) through 8(d), the
Committee may suspend the vesting of Grantee’s RSUs pending a good faith
determination by the Committee of whether any such Restrictive Covenant has been
breached, it being understood that such suspension shall not cause the
settlement to be delayed beyond the last date that settlement may occur pursuant
to Section 4(b) hereof. If the Committee determines in good faith that the
Grantee has breached any such Restrictive Covenants, the Grantee shall
immediately forfeit any outstanding unvested RSUs and shall repay to the
Company, upon demand, any Common Stock or cash issued upon the settlement of the
Grantee’s RSUs if the vesting of such RSUs occurred during such breach. The
Grantee shall also be required to repay to the Company, in cash and upon demand,
any proceeds resulting from the sale or other disposition (including to the
Company) of Common Stock issued upon settlement of the Grantee’s RSUs if the
sale or disposition was effected at any time during such breach.

 

  3

 

 

The foregoing shall not prejudice the Company’s right to require the Grantee to
account for and pay over to the Company on a pre-tax basis any profit obtained
by the Grantee as a result of any transaction constituting a breach of the
Restrictive Covenants.

 

9.     Taxes.

 

(a)    Liability for Tax-Related Items. Except to the extent prohibited by law,
the Grantee acknowledges that the Grantee is ultimately liable and responsible
for any and all income taxes (including federal, state, local and other income
taxes), social insurance, payroll taxes and other tax-related withholding (the
“Tax-Related Items”) arising in connection with the RSUs, regardless of any
action the Company takes with respect to such Tax-Related Items. The Grantee
further acknowledges that the Company (i) does not make any representation or
undertaking regarding the treatment of any Tax-Related Item in connection with
any aspect of the RSUs, including the grant and vesting of the RSUs, or the
subsequent sale of the shares of Common Stock and (ii) does not commit, and is
under no obligation, to structure the terms of the RSUs or any aspect of the
RSUs to reduce or eliminate the Grantee’s liability for Tax-Related Items or
achieve any particular tax result.

 

(b)    Payment of Withholding Taxes. Notwithstanding any contrary provision of
this Agreement, no shares of Common Stock shall be issued unless and until
satisfactory arrangements (as determined by the Committee) have been made by the
Grantee with respect to the payment of any taxes which the Company determines
must be withheld with respect to such shares of Common Stock.

(c)          

10.   Modification; Entire Agreement; Waiver. No change, modification or waiver
of any provision of this Agreement which reduces the Grantee’s rights hereunder
will be valid unless the same is agreed to in writing by the parties hereto.
This Agreement, together with the Plan, represent the entire agreement between
the parties with respect to the RSUs. The failure of the Company to enforce at
any time any provision of this Agreement will in no way be construed to be a
waiver of such provision or of any other provision hereof.

 

11.   Policy Against Insider Trading. By accepting the RSUs, the Grantee
acknowledges that the Grantee is bound by and shall comply with all the terms
and conditions of the Company’s insider trading policy as may be in effect from
time to time.

 

12.   Data Privacy Consent. The Grantee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Grantee’s personal data as described in this Agreement and any other RSU
grant materials by the Company for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan. The Grantee
understands that the Company may hold certain personal information about the
Grantee, including, but not limited to, the Grantee’s name, home address and
telephone number, work location and phone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
hire date, any shares of Common Stock or directorships held in the Company or
any of its Affiliates, details of all awards or any other entitlement to shares
awarded, cancelled, exercised, vested, unvested or outstanding in the Grantee’s
favor, for the purpose of implementing, administering and managing the Plan
(“Personal Data”). The Grantee understands that Personal Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, now or in the future, that these recipients may be
located in the Grantee’s country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than the Grantee’s country.
The Grantee authorizes the recipients to receive, possess, use, retain and
transfer the Personal Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan. The Grantee understands that Personal Data will be held only as long as is
necessary or appropriate to implement, administer and manage the Grantee’s
participation in the Plan. Further, the Grantee understands that the Grantee is
providing the consents herein on a purely voluntary basis.

 

  4

 

 

13.   Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Grantee and
the Grantee’s beneficiary, if applicable.

 

14.   Captions. Captions provided herein are for convenience only and shall not
affect the scope, meaning, intent or interpretation of the provisions of this
Agreement.

 

15.   Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

 

16.   Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 

17.   Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the provisions governing conflict of laws.

 

18.   Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the RSUs subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee hereby acknowledges that
all decisions, determinations and interpretations of the Board, or a Committee
thereof, in respect of the Plan, this Agreement and the RSUs shall be final and
conclusive. The Grantee acknowledges that there may be adverse tax consequences
upon disposition of the underlying shares and that the Grantee should consult a
tax advisor prior to such disposition.

 

19.   Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payment and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.

 

20.   Definitions. For purposes of this Agreement, the following terms shall
have the meanings set forth below:

 

(A)“Competitor” shall mean any individual, corporation, partnership or other
entity that engages in (or that owns a significant interest in any corporation,
partnership or other entity that engages in) any business conducted by the
Company or any of its Affiliates.

 

(B)“Confidential Information” shall mean all information regarding the Company
or any of its Affiliates, any Company activity or the activity of any of its
Affiliates, Company business or the business of any of its Affiliates, or
Company customers or the customers of any of its Affiliates that is not
generally known to persons not employed or retained (as employees or as
independent contractors or agents) by the Company or any of its Affiliates, that
is not generally disclosed by Company practice or authority to persons not
employed by the Company or any of its Affiliates that does not rise to the level
of a Trade Secret and that is the subject of reasonable efforts to keep it
confidential, and shall include, to the extent such information is not a Trade
Secret and to the extent material, but not be limited to product code, product
concepts, production techniques, technical information regarding the Company’s
or any of its Affiliates’ products or services, production processes and
product/service development, operations techniques, product/service formulas,
information concerning Company or any of its Affiliates’ techniques for use and
integration of its website and other products/services, current and future
development and expansion or contraction plans of the Company or any of its
Affiliates, sale/acquisition plans and contacts, marketing plans and contacts,
information concerning the legal affairs of the Company or any of its Affiliates
and certain information concerning the strategy, tactics and financial affairs
of the Company or any of its Affiliates; provided that Confidential Information
shall not include information that has become generally available to the public,
other than through a breach by such Grantee; and provided further that this
definition shall not limit any definition of “confidential information” or any
equivalent term under the Uniform Trade Secrets Act or any other state, local or
federal law.

 

  5

 

 

(C)“Non-Compete Period” shall mean the period commencing on the date the
Grantee’s Employment terminates and ending on the 18 month anniversary thereof.

 

(D)“Non-Solicit Period” shall mean the period commencing on the date the
Grantee’s Employment terminates and ending on the 18 month anniversary thereof.

 

(E)“Trade Secrets” shall mean all secret, proprietary or confidential
information regarding the Company (which shall mean and include all of the
Company’s subsidiaries and all Affiliates and joint ventures connected by
ownership to the Company at any time) or any Company activity that fits within
the definition of “trade secrets” under the Uniform Trade Secrets Act or other
applicable law, and shall include, but not be limited to, all source codes and
object codes for the Company’s software and all website design information to
the extent that such information fits within the Uniform Trade Secrets Act;
provided that Trade Secrets shall not include information that has become
generally available to the public, other than through a breach by such Grantee;
and provided further that this definition shall not limit any definition of
“trade secrets” or any equivalent term under the Uniform Trade Secrets Act or
any other state, local or federal law.

 

*            *            *            *            *

 

  6

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Grantee has hereunto signed this Agreement
on the Grantee’s own behalf, thereby representing that the Grantee has carefully
read and understands this Agreement and the Plan as of the day and year first
written above.

 

  OVERSEAS SHIPHOLDING GROUP, INC.                             By:  [_____]    
      Title: [_____]           Acknowledged and Accepted:                      
      [_____]

 

  7

 

 

EXHIBIT A

 

Summary of Performance Metrics for Performance RSUs

 



  8

